Citation Nr: 0431211	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  04-07 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a back injury.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
March 1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the RO.  

Pursuant to an October 21, 2004 motion, this case has been 
advanced on the Board's docket under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).  



FINDINGS OF FACT

1.  The veteran currently is not shown to suffer PTSD due to 
any verified event or stressor incident of his military 
service.  

2.  The veteran did not manifest an innocently acquired 
psychiatric disorder or an organic back condition in service 
or for many years thereafter.  

3.  The veteran currently is not shown to have a back 
disorder due to any injury or other event of service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by PTSD or other innocently acquired psychiatric disability 
due to disease or injury that was incurred in or aggravated 
by service; nor may a psychosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  The veteran is not shown to have an acquired back 
disability due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's initial claim, the Board notes 
that the RO issued a letter dated in August 2002 that 
informed the veteran of the medical and other evidence needed 
to substantiate his claims and of what medical or other 
evidence he was responsible for obtaining.  VA also 
identified which evidence it was responsible for obtaining.  
The veteran was provided the regulations pertaining to VA's 
duty to assist in the development of claims under 38 C.F.R. 
§ 3.159 in the February 2004 Statement of the Case.  

Further, the RO issued a letter dated in August 2003 that 
specifically addressed the veteran's PTSD claim due to 
personal assault.  No response from the veteran was received 
regarding the RO's request for information in its August 2003 
duty to assist letter.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that in a June 2004 report of contact (VA 
Form 119), the veteran revoked the power of attorney for this 
previously appointed accredited representative.  In this 
regard, the veteran has not suggested that there are missing 
VA or private medical records that need to be obtained, and 
the Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


Service connection for residuals of a back injury

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).


Analysis

In this case, the veteran seeks service connection for the 
residuals of a back injury that he reports having incurred in 
service.  

He asserts that, while serving aboard the USS Biddle (CG-34) 
in October 1976, he slipped and fell off a ladder injuring 
his back.  He also sustained a dental injury from this trauma 
that corresponded with evidence found in his service medical 
records.  

A careful review of the veteran's service medical records 
shows that they are entirely negative for any complaint, 
treatment or diagnosis of a low back disorder.  There is no 
evidence that the veteran sustained any injury to his back.  
In fact, on the report of medical history dated in March 
1977, the veteran indicated that he was "feeling fine and 
under no medication."  He indicated that he did not wear a 
brace or back support and checked "NO" to recurrent back 
pain.  

The earliest complaint of back, shoulder, knee, and ankle 
problems was in found in a June 1983 VA outpatient treatment 
record.  At this time, the veteran was diagnosed with 
bilateral Achilles tendonitis in the ankles.  

In an August 1991 psychiatric assessment report, the veteran 
was noted to have a history of functional paraplegia in 1982.  
The veteran claimed to have sustained a spinal cord injury.  
He also claimed exposure to Agent Orange.  

The clinical records dated during the veteran's 
hospitalization reflect the examiner's doubt regarding the 
veteran's assertions of having served in Vietnam due to his 
young age and lack of proper documentation of such service.  
The examiner noted "questionable conversion disorder."  The 
veteran was noted to be ambulatory two years after 
rehabilitation.  

In a September 1991 VA discharge summary, the examiner again 
noted a history of functional paraplegia.  Physical 
examination revealed normal spine and nonfocal neurological 
examination.  

In an April 1992 VA discharge summary, the veteran was noted 
to have "functional paraplegia" with no neurological 
supportive evidence of any kind.  The veteran was noted to 
use a wheelchair.  

On physical examination, the veteran showed completely normal 
cranial nerves.  The examiner tested many functional 
components and the examiner reported no objective evidence of 
any form of neuropathy, plexopathy, rediculopathy, or 
myelopathy.  A neurology consultation report revealed 
findings consistent with "functional paraplegia."  

The examiner noted past medical evidence that the veteran was 
not wheelchair bound and showed normal neurological 
functioning with normal gait.  The examiner noted the 
veteran's statement regarding a gradual onset of ascending 
weakness from the toes into the waist in 1982.  The veteran 
reported no clear antecedent trauma, back pain, paresthesia, 
exposures or illness.  

In another clinical note during this period of 
hospitalization, the examiner noted the veteran's severe 
borderline personality disorder with exaggeration of physical 
symptoms including paraplegia.  The examiner reviewed the 
veteran's past medical treatment records and discovered that 
the veteran's report of being prescribed Valium and Tylenol 3 
for his back pain was in accurate.  The examiner ordered pain 
clinic review of further prescribed pain medications for the 
veteran.  

In an orthopedic clinical note dated in April 1992, the 
veteran reported "complete paralysis" of the lower 
extremities since 1982.  The examiner noted "no orthopedic 
problems at present."  On examination, the veteran claimed 
his lower extremities were completely numb and he would not 
move either lower extremity.  

The veteran had been observed by nurses to move both lower 
extremities and to be able to support his weight on his lower 
extremities.  It was also noted that the veteran requested 
crutches and leg braces and that past VA treatment records 
showed the veteran "was walking relatively normally last 
September (1991)."    

In a July 1993 VA discharge summary, the veteran was 
diagnosed with paraplegia secondary to neurotoxicity.  The 
examiner noted the veteran was in a wheelchair and claimed to 
have been paralyzed as a result of Agent Orange exposure 
while on secret missions in Vietnam.  The significant 
physical findings showed that the veteran managed self-care 
and was able to transfer himself from wheelchair to bed 
without difficulty.  

In a letter dated in September 2002, a nurse practitioner 
noted treatment for the veteran's quadriplegia.  The veteran 
was noted to have some movement of his upper extremities but 
was "chronically wheelchair bound."  The veteran's 
quadriplegia was noted to have come from a "T1, T2 fracture 
of which [there was] no history." The examiner noted that 
the veteran was treated for a short period for "problems 
related to his nerve disorder."  

In this case, the Board concludes that the preponderance of 
the evidence is against granting service connection for 
residuals of a back injury.  

As noted, the veteran's medical records are negative for any 
report regarding any back complaint or trauma suffered during 
the veteran's period of active duty.  Further, there is no 
medical opinion that serves to support the veteran's 
assertions that he has a current organic back disorder to an 
injury or other incident of service.  In fact, the medical 
evidence shows consistently that the veteran's back 
complaints are due to functional paraplegia with no 
neurological findings to support any other orthopedic 
disorder.  

The Board notes that a private healthcare provider evaluated 
the veteran as a quadriplegic; however, the cause of his 
condition was not identified.  The examiner stated that 
"apparently" the veteran's injuries came from "a T1, T2 
fracture years ago of which [there was] no history."  As 
such, this opinion is not probative given that it was 
expressed in the rather speculative terms.  

In this regard, the Court has previously indicated that 
medical opinions, expressed in speculative language, do not 
provide the degree of certainty required for medical nexus 
evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28, quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the 
examiner's statements in this regard cannot be viewed as a 
competent opinion with respect to etiology of any 
demonstrated quadriplegia.  

The Board notes that the veteran's assertions that he 
currently suffers from a current back disability as a result 
of an undocumented injury while in service are insufficient 
to substantiate his claim, without supporting competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  

The bottom line is that there is no competent evidence 
indicating that the veteran suffers from a back disability 
that is related to any injury or other event in his period of 
active military service.  Thus, the Board finds no basis for 
granting service connection for the residuals of a back 
injury.  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application. 38 
U.S.C.A. § 5107.


Entitlement to service connection for PTSD

In this case, the veteran's PTSD claim is based on an in-
service sexual harassment.  

As such, evidence from sources other than the service records 
may corroborate an account of a stressor incident.  Examples 
of such evidence include, but are not limited to: records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  

The evidence of behavior changes following a claimed assault 
is one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

VA may not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing an opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  



Analysis

A careful review of the veteran's service medical records 
shows that they are entirely negative for any complaint, 
treatment or diagnosis of a psychiatric disorder.  In fact, 
on the veteran's report of medical history dated in March 
1977, the veteran indicated that he was "feeling fine and 
under no medication."  

The veteran only positively noted having ear/nose/throat 
trouble, severe tooth or gum trouble, hay fever, leg cramps 
and foot trouble.  Similarly, no defects or recommendations 
were noted on the veteran's report of medical examination at 
separation in March 1977.  

The veteran's Form DD-214 reflects his assignment to the USS 
Biddle, as well as, a character of discharge "under 
honorable conditions."  The Board notes that in March 1977, 
the veteran voluntarily agreed to an Administrative 
Discharge.  The veteran had 8 months and 29 days of foreign 
and/or sea service.  

In a March 1977 Transient Personnel Department memorandum, 
the veteran was recommended for separation from the naval 
service by reason of "misconduct due to frequent involvement 
of a discreditable nature with military authorities."  

In a September 2002 statement in support of claim, the 
veteran described being sexually harassed by a petty officer 
who also served aboard the USS Biddle.  A careful review of 
the service personnel records reflects frequent periods of 
unauthorized absence which the veteran attributed to his fear 
of being harassed.  It was noted in the administrative 
remarks that the veteran was on an unauthorized absence for 
"intentions unknown."  

The veteran claimed that he participated in Navy Seal 
training; however, his service personnel records do not 
support this statement.  The Board notes that the records do 
not reflect any participation in Navy Seal training or 
service in the Republic of Vietnam.  

In an August 1991 VA psychological consultation report, the 
veteran noted his service in Vietnam was covert.  He 
reporting having had two periods of unauthorized absence, to 
include one in Hamburg, Germany, that were covers for 
"covert operations with the CIA."  In this same report, the 
veteran noted having repeated sexual abuse from two youths 
during his childhood and a history of polysubstance abuse 
dated from 1971 to 1986.  

The veteran's service medical records show that the veteran 
was stationed in Hamburg, Germany where he received medical 
treatment for a dental injury sustained in October 1976.  

The veteran reported that his discharge from the military 
ended his Navy Seal training.  He stated that, after the 
harassment in the Navy ceased, he realized he had developed 
an alternate reality that involved serving on fictitious 
missions as a Navy Seal.  He claimed to have had flashbacks 
to imagined events triggered by television and other events.  

Post service, the veteran received treatment for his 
polysubstance abuse, borderline personality disorder, 
antisocial personality disorder, organic mood disorder, 
depression, conversion disorder, orthopedic complaints and 
other non-service-connected disability at VA Medical Centers 
from March 1983 to September 1993.  

In this case, the Board concludes that the preponderance of 
the evidence is against granting service connection for PTSD.  

As noted, the veteran's medical records are negative for any 
report regarding personal assault or related trauma suffered 
during the veteran's period of active duty.  There is no 
medical opinion that links any current innocently acquired 
psychiatric disorder to an event or incident of service.  The 
examiners noted the veteran's numerous private and VA 
hospitalizations for his polysubstance abuse that appeared to 
have been exacerbated by a breakup with his live-in 
girlfriend.  

Further, there is no diagnosis of PTSD.  While the examiner's 
noted the veteran's report of being diagnosed with PTSD, the 
competent evidence of record does not confirm this.  

The Board notes that the veteran's assertions, alone, are not 
considered competent to diagnose a current disability or to 
establish the necessary etiological relationship between a 
current disability and service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  

As such, the veteran's statement that he has a history of 
PTSD is inadequate without competent, independent, supporting 
medical evidence.  As noted, none of the medical evidence 
serves to establish that the veteran does have PTSD.  

Further, the Board concludes that, although the credible and 
probative evidence does establish that the veteran has a 
psychiatric illness, the greater weight of that evidence 
clearly shows that this is appropriately diagnosed as a 
personality disorder and not PTSD.  

In reaching this conclusion, the Board found the most 
probative evidence to be the veteran's VA treatment records 
dated from June 1983 to March 1992.  There is no mention that 
the veteran had suffered any sexual harassment, personal 
assault or other trauma during active duty service.  

Rather, what the examiners noted was the veteran's suicidal 
and homicidal ideation, polysubstance abuse, and psychiatric 
symptoms that were unrelated his period of active duty.  

Also, there is no diagnosis of PTSD in any of the veteran's 
medical records.  Instead, the examiners determined that his 
symptomatology was more consistent with a diagnosis of 
borderline personality disorder with history of substance 
abuse.  

The Board notes that a personality disorder is not considered 
to be a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2004).  

Thus, the Board finds no basis for concluding, light of the 
evidence of record, that the veteran is not shown to have 
PTSD or other innocently acquired psychiatric disorder due to 
disease or injury that was incurred in or aggravated by 
active service.  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application. 38 
U.S.C.A. § 5107.  



ORDER

Service connection for the residuals of a back injury is 
denied.  

Service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



